Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10, 630,611. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
Regarding Claim 1:
Instant Application – 16/849,444
US Patent – 10, 630,611
1. A computer-implemented method operable on a device in a content 5delivery (CD) network,
1. (Original) A computer-implemented method operable on a device in a content delivery (CD) network,
said device comprising hardware including storage, wherein a first portion of said storage is allocated for log data, the method comprising: 
said device comprising hardware including storage comprising at least one first class of storage and at least one second class of storage, said first class of storage being faster than said second class of storage, wherein a first portion of said first class of storage is allocated for log data, and a second portion of said second class of storage is allocated for log data, the method comprising:
(A) obtaining, from at least one component or service on said device, log event data items, each 


(B) determining if a connection to at least one external location is lost, and,
(B)(1) when it is determined in (B) that said connection is not lost, 15sending at least some of said log event data items to said at least one external location, and,
(B)(1) when it is determined in (B) that said connection is not lost, sending at least some of said log event data items to said at least one external location, and,
(B)(2) when it is determined in (B) that said connection is lost, selectively storing at least some of said log event data items in said storage, wherein said storing is based on priority of said log event data items.
(B)(2) when it is determined in (B) that said connection is lost, selectively storing at least some of said log event data items in said storage, wherein said storing is based on priority of said log event data items.


Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
Regarding Claim 2, Claim 2 corresponds to claim 2 of the parent case.
Regarding Claim 3, Claim 3 merely recites some of the limitations deleted from Claim 1 and is rejected under the same rationale of Claim 1. 
Regarding Claim 4, claim 4 corresponds to claim 4 of the parent case.
Regarding Claim 5, Claim 5 corresponds to claim 5 of the parent case.
Regarding Claim 6, Claim 6 corresponds to claim 6 of the parent case.
Regarding Claim 7, Claim 7 corresponds to claim 7 of the parent case.
Regarding Claim 8, Claim 8 corresponds to claim 8 of the parent case.
Regarding Claim 9, Claim 9 corresponds to claim 9 of the parent case.
Regarding Claim 10, Claim 10 corresponds to claim 10 of the parent case.
Regarding Claim 11, Claim 11 corresponds to claim 11 of the parent case.
Regarding Claim 12, Claim 12 corresponds to claim 12 of the parent case.
Regarding Claim 13, Claim 13 corresponds to claim 13 of the parent case
Regarding Claim 14, Claim 14 corresponds to claim 14 of the parent case.
Regarding Claim 15, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 15 merely broadens the scope of the new independent claims by eliminating limitations similar to the ones shown above the from Claim 1 of the parent case.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
Regarding Claim 16, Claim 16 corresponds to claim 16 of the parent case.
Regarding Claim 17, Claim 17 corresponds to claim 17 of the parent case.
Regarding Claim 18, Claim 18 corresponds to claim 18 of the parent case.
Regarding Claim 19, Claim 19 corresponds to claim 19 of the parent case.
Regarding Claim 20, Claim 20 corresponds to claim 20 of the parent case.
Regarding Claim 21, Claim 21 corresponds to claim 21 of the parent case.
Regarding Claim 22, Claim 22 corresponds to claim 22 of the parent case.
Regarding Claim 23, Claim 23 corresponds to claim 23 of the parent case.
Regarding Claim 24, Claim 24 corresponds to claim 24 of the parent case.
Regarding Claim 25, Claim 25 corresponds to claim 25 of the parent case.
Regarding Claim 26, Claim 26 corresponds to claim 26 of the parent case.
Regarding Claim 27, Claim 27 corresponds to claim 27 of the parent case.
Regarding Claim 28, Claim 28 corresponds to claim 28 of the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419